Citation Nr: 0937107	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for major depressive disorder, 
claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1971 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the claim of entitlement to service connection for 
major depressive disorder. 

On his VA Form 9, substantive appeal, the Veteran indicated 
that he desired a Travel Board hearing.  A hearing was 
subsequently scheduled for him in February 2009.  However, 
the Veteran failed to appear for that hearing.  A 
postponement was not requested or granted.  The Veteran has 
not asserted any good cause for missing the hearing or 
requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  


FINDINGS OF FACT

1.  The claim for service connection for major depressive 
disorder was previously denied in an October 2001 rating 
decision.  The Veteran was notified of the decision but did 
not perfect an appeal.

2.  The evidence received since the final denial in October 
2001 is new, in that it was not previously considered by 
decision makers.  The evidence, however, is largely 
cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied the claim 
for service connection major depressive disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the claim for service connection for major depressive 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
July 2004 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied. Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for major 
depressive disorder that were found insufficient in the 
previous denial

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.    Thus, the duties to notify and 
assist have been met.

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for major depressive disorder in an October 2001 
rating decision.  At the time of the October 2001 denial, the 
RO found that there was no evidence demonstrating that the 
major depressive disorder was related to his active service, 
and the claim was denied.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  Thus, the October 2001 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for the major depressive 
disorder may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in June 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in October 2001 consisted of the Veteran's service 
treatment records, the Veteran's post-service treatment 
records, and his own statements.  The RO found that there was 
no evidence demonstrating Veteran's major depressive disorder 
began, was aggravated, or caused by his period of active 
military service.  Accordingly, the RO denied the claim.

Additional evidence received since the October 2001 denial 
includes VA treatment records from August 1998 to May 2004, 
which show treatment for major depressive disorder and 
occasional treatment for other disorders.  These records do 
not contain any references to the Veteran's major depressive 
disorder being a result of service or any service-connected 
injury or disability.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his major 
depressive disorder is a result of military service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
Veteran received treatment for major depressive disorder, 
these records do not show that the Veteran's major depressive 
disorder was incurred,  aggravated, or in any other way 
related to his period of active service.  Accordingly, they 
are largely cumulative of evidence already of record, and do 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim for service connection for major 
depressive disorder.  The claim for service connection for 
major depressive disorder therefore cannot be reopened on the 
basis of that evidence.  38 C.F.R. § 3.156(a).  The evidence, 
including VA treatment records, at the time of the previous 
final denial showed that the Veteran had major depressive 
disorder.  Accordingly, the new evidence showing only that 
the Veteran has continued to receive treatment for major 
depressive disorder does not relate to any unestablished 
facts necessary to substantiate the claim.  The claim for 
service connection for major depressive disorder therefore 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran.  The Veteran's 
statements are new but not material.  The Veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (noting 
that a layperson is generally not capable of opining on 
matters requiring medical knowledge).  While the Veteran can 
attest to his symptoms (including worsening of symptoms) that 
he experienced, he lacks the medical competence to determine 
that his major depressive disorder is related to service.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the Veteran has submitted new evidence that was not 
before the RO in October 2001, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the Veteran's major depressive disorder 
was incurred, aggravated, or caused by his period of active 
service.  The new evidence is not material.  Thus, the claim 
for service connection for major depressive disorder is not 
reopened and the benefits sought on appeal remain denied.











ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for major depressive 
disorder, claimed as bipolar disorder, has not been 
submitted.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


